DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy D. Protas on 02/16/2021.

The application has been amended as follows: 

Claim 1, Line 2: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 1, Line 5: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 1, Line 8: DELETE “planar radiation guiding medium”, INSERT –waveguide element—
Claim 1, Line 10: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 1, Line 11: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 1, Line 10: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 2, Line 2: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 2, Line 3: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 6, Lines 1-2: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 8, Line 2: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 14, Line 2: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 14, Line 5: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 14, Line 8: DELETE “planar radiation guiding medium”, INSERT –waveguide element—
Claim 14, Line 10: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 14, Line 11: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 25, Lines 1-2: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 27, Line 2: DELETE “radiation guiding medium”, INSERT –waveguide element—
Claim 27, Line 4: DELETE “radiation guiding medium”, INSERT –waveguide element—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest an optode comprising: a planar waveguide element having a first planar surface and a second planar surface and one or more perimeter surfaces bounded by the first and second planar surfaces; an excitation energy source configured to output into the waveguide element first energy at a wavelength selected to excite a fluorophore; a one-dimensional contact image sensor array disposed adjacent to the second planar surface of the waveguide element, the one-dimensional contact image sensor array configured to image a plurality of one-dimensional portions of the first planar surface of the waveguide element by detecting second energy transmitted through the waveguide element; and a processor communicatively coupled to the contact image sensor and configured to: receive from the contact image sensor a plurality of signals representing the images of the plurality of one-dimensional portions of the first planar surface; perform image processing to assemble a two-dimensional image from the  plurality of one-dimensional 
Claims 2-8, 12, 21-25 depend from claim 1.
Regarding claim 14, the prior art of record fails to teach or suggest a system comprising: a planar waveguide element having a first planar surface and a second planar surface and one or more perimeter surfaces bounded by the first and second planar surfaces; an excitation energy source configured to output into the waveguide element first energy at a wavelength selected to excite a fluorophore; a one-dimensional contact image sensor array disposed adjacent to the second planar surface of the waveguide element, the one-dimensional contact image sensor array configured to image a plurality of one-dimensional portions of the first planar surface of the waveguide element by detecting second energy transmitted through the waveguide element; and a processor communicatively coupled to the contact image sensor (CIS) and configured to: receive from the contact image sensor a plurality of signals representing the images of the plurality of one-dimensional portions of the first planar surface; perform image processing to assemble a two-dimensional image from the  plurality of one-dimensional images; and analyze the two-dimensional image to determine the presence and distribution of an analyte in an environment, and wherein the excitation energy source is coupled to the CIS, and wherein the processor is further configured to synchronize illumination by the excitation energy source and capturing of data by the CIS.
Claims 17, 19-20, and 26-27 depend from claim 14.
While Askim (PORTABLE COLORIMETRIC SENSOR ARRAY TECHNOLOGY) discloses an analogous contact image sensor array configured for colorimetric and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROBERT J EOM/Primary Examiner, Art Unit 1797